


109 HR 5404 IH: Good Samaritan Clean Watershed

U.S. House of Representatives
2006-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5404
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2006
			Mr. Duncan (by
			 request) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Energy and Commerce and
			 Resources, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To authorize the Administrator of the Environmental
		  Protection Agency to advance cooperative conservation efforts, to reduce
		  barriers to the formation and use of partnerships to enable Federal
		  environmental stewardship agencies to meet the conservation goals and
		  obligations of the agencies, to promote remediation of inactive and abandoned
		  mines, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Good Samaritan Clean Watershed
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)advancing
			 cooperative conservation requires greater use of restoration, enhancement, and
			 other management actions and effective use of regulatory protections;
				(2)to
			 achieve the objectives described in paragraph (1), the Federal Government must
			 tap the ingenuity, imagination, and innovative spirit of citizens at the local
			 level;
				(3)to carry out
			 paragraph (2), it is necessary to engage the collaborative participation of
			 citizens, nongovernmental organizations, and governmental agencies in
			 conservation and environmental stewardship actions and decisions;
				(4)cooperative
			 conservation yields measurable benefits to the environment and natural
			 resources, emphasizes collaborative problem solving and alternatives to
			 traditional forms of dispute resolution, and respects property rights,
			 contracts, compacts, and other legally-recognized interests in land and other
			 natural resources;
				(5)it
			 is the intent of Congress to recognize the importance of enhancing means
			 available to citizens, landowners, non-governmental entities, States, tribes,
			 and Federal agencies to achieve improvements to the environment and natural
			 resources through cooperative conservation;
				(6)environmental
			 progress can be accelerated through cooperative conservation, which encourages
			 citizens and government at all levels to achieve environmental results through
			 cooperation over confrontation;
				(7)historic hardrock
			 mining practices in the United Sates occurred under a wide variety of Federal
			 and State laws, policies, and actions;
				(8)mining operations
			 produce metals and minerals with important social benefits and values;
				(9)many areas in
			 which historic mining took place in the United States are now inactive and
			 abandoned mine sites;
				(10)many of those mine
			 sites have polluted the environment for well over a century and will continue
			 to do so indefinitely unless remediated;
				(11)unabated
			 discharges from inactive and abandoned mines will continue to pollute surface
			 water, groundwater, and soils;
				(12)many of the
			 streams and waterbodies impacted by acid mine drainage are important resources
			 for fish and wildlife, recreation, drinking water, agriculture, and other
			 public purposes;
				(13)many of the
			 individuals, corporate owners, and operators of those mines, which caused that
			 pollution, are no longer alive or in existence;
				(14)many States,
			 Indian tribes, conservation groups, corporations, and communities are willing
			 to voluntarily remediate historic mine sites for the public good as Good
			 Samaritans, even though they are not legally required to do so;
				(15)the potential
			 environmental liabilities that may result from the remediation continue to
			 dissuade Good Samaritans from acting for the public good;
				(16)it is in the
			 interest of the United States, the States, Indian tribes, and local communities
			 that historic mine sites are remediated so that environmental impacts of the
			 sites are lessened; and
				(17)if appropriate
			 legal protections are provided, Good Samaritans will have a greater incentive
			 to remediate those sites for the public good.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to restore
			 watersheds and improve water quality impacted by historic mine sites;
				(2)to encourage
			 partial or complete remediation of inactive and abandoned mining sites for the
			 public good by persons who are not otherwise legally responsible for the
			 remediation;
				(3)to provide
			 appropriate legal protections for Good Samaritans under applicable
			 environmental laws for work performed under this Act;
				(4)to ensure that
			 remediation performed by Good Samaritans creates environmental benefits;
				(5)to further
			 innovation and cooperation among government, private individuals, and
			 corporations to accelerate conservation and environmental restoration;
				(6)to create an
			 efficient process under which the cost and complexity of obtaining a permit are
			 commensurate with the scope of remediation work to be completed, recognizing
			 the environmental and social benefits to be realized; and
				(7)to ensure that the
			 protections for Good Samaritans provided in this Act are interpreted in
			 accordance with the purposes of this Act and to enhance the public good.
				3.Remediation of
			 inactive or abandoned mines by good samaritans
			(a)DefinitionsIn
			 this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(2)Cooperating
			 personThe term cooperating person means any person
			 (other than a Federal agency) that—
					(A)meets the
			 definition of Good Samaritan;
					(B)assists a Good
			 Samaritan in the remediation of an inactive or abandoned mine site; and
					(C)is identified in a
			 permit issued pursuant to this Act.
					(3)Cooperative
			 conservationThe term cooperative conservation mean
			 any action that—
					(A)relates to the
			 use, enhancement, and enjoyment of natural resources or the protection of the
			 environment, or both; and
					(B)involves
			 collaborative activity among 2 or more entities or individuals,
			 including—
						(i)Federal, State,
			 local, and tribal governments;
						(ii)private
			 for-profit and nonprofit institutions;
						(iii)other
			 nongovernmental entities; and
						(iv)individuals.
						(4)Environmental
			 lawsThe term environmental laws means—
					(A)the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.); and
					(B)the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601
			 et seq.).
					(5)Federal land
			 management agencyThe term Federal land management
			 agency means any agency of the Federal Government authorized by statute
			 to exercise jurisdiction, custody, or control over lands of the United
			 States.
				(6)Financial
			 resourcesThe term financial resources means any
			 financial condition or instrument, including money, insurance, a guarantee, a
			 surety bond, a letter of credit, a qualification as a self-insurer, or any
			 condition or instrument as the Administrator determines to be
			 appropriate.
				(7)Good
			 samaritanSubject to subparagraph (B), the term Good
			 Samaritan means a person that, with respect to an inactive or abandoned
			 mine site—
					(A)did not
			 participate in any way in the creation of or activities causing the historic
			 mine residue at the inactive or abandoned mine site; and
					(B)is not liable or
			 responsible under any Federal, State or tribal law for the remediation of the
			 historic mine residue. A person who has an ownership interest in an inactive or
			 abandoned mine site, or who had such an interest at any time during or since
			 the creation of the historic mine residue at such site, is not eligible to act
			 as a Good Samaritan at such site.
					(8)Inactive or
			 abandoned mine siteThe term inactive or abandoned mine
			 site means any mine site, including any mill or processing site, that is
			 not owned by any person who caused or contributed to the historic mine residue
			 or any successor in interest to such a person and that—
					(A)was used for the
			 production of a mineral-bearing ore other than coal;
					(B)has historic mine
			 residue, which may include, among other materials from prior mining
			 activities—
						(i)tailings or mine
			 waste piles;
						(ii)abandoned
			 equipment (or materials in equipment); or
						(iii)acidic or
			 otherwise polluted flows in surface or ground water;
						(C)is no longer in
			 operation and is not subject to a temporary shutdown as of the effective date
			 of this Act; and
					(D)has no
			 identifiable liable persons under Federal, State, or tribal law (excluding the
			 owner of the mine site who did not cause or contribute to the historic mine
			 residue), based on an inquiry that is reasonable under the
			 circumstances.
					(9)Indian
			 countryThe term Indian country has the meaning
			 given the term in section 1151 of title 18, United States Code.
				(10)Indian
			 tribeThe term Indian tribe means any Indian tribe,
			 band, group, or community recognized by the Secretary of the Interior and
			 exercising governmental authority over land within the limits of any Indian
			 reservation under the jurisdiction of the Federal Government, notwithstanding
			 the issuance of any patent, and including rights-of way running through the
			 reservation.
				(11)Permitting
			 authorityThe term permitting authority means the
			 Administrator or, in the case of a State or tribal program authorized by the
			 Administrator, the head of such program.
				(12)PersonThe
			 term person includes—
					(A)an
			 individual;
					(B)a firm;
					(C)a
			 corporation;
					(D)an
			 association;
					(E)a
			 partnership;
					(F)a
			 consortium;
					(G)a joint
			 venture;
					(H)a commercial
			 entity;
					(I)a nonprofit
			 organization;
					(J)the Federal
			 Government;
					(K)a State;
					(L)a political
			 subdivision of a State;
					(M)an Indian
			 tribe;
					(N)an interstate
			 entity; and
					(O)a
			 commission.
					(13)Public trustee
			 for natural resourcesThe term public trustee for natural
			 resources means any public entity designated by the President in the
			 National Contingency Plan published under section 105 of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9605), to act on behalf of the public as trustee for natural resources.
				(14)RemediationThe
			 term remediation means the cleanup of historic mine residue at an
			 inactive or abandoned mine site and shall not be construed to have the meaning
			 set forth for that term under any other environmental statute or
			 program.
				(15)StateThe
			 term State means any of the several States of the United States,
			 the District of Columbia, the Commonwealth of Puerto Rico, Guam, American
			 Samoa, the United States Virgin Islands, the Commonwealth of the Northern
			 Marianas, and any other territory or possession over which the United States
			 has jurisdiction.
				(b)PermitsThe
			 Administrator, or a State or Indian tribe with an approved remediation program
			 under subsection (e), may issue a permit to a Good Samaritan to carry out a
			 project to remediate all or part of an inactive or abandoned mine site in
			 accordance with the requirements of this section.
			(c)Eligibility for
			 permitsTo be eligible for a permit to carry out a project to
			 remediate an inactive or abandoned mine site in a State or area of Indian
			 country under this section—
				(1)the mine site shall
			 be located in the United States;
				(2)the purpose of the
			 project shall be to mitigate the effects of historic mine residue to improve
			 the environment;
				(3)the mine site may
			 not be a mine site included on the National Priorities List developed by the
			 President in accordance with section 105(a)(8)(B) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9605(a)(8)(B)) or a site at which the Environmental Protection Agency or
			 another Federal, State, or tribal agency is investigating, planning to conduct,
			 or is taking an environmental enforcement or response action, except where the
			 Permitting Authority determines, on a case-by-case basis, and after
			 consultation with any other interested agency, that—
					(A)the proposed
			 remediation project at the listed mine site is not inconsistent with and will
			 not otherwise interfere with any other planned remediation at the mine site
			 that is reasonably likely to occur; and
					(B)the remediation
			 project proposed by the Good Samaritan at the mine site will accelerate
			 environmental improvements;
					(4)the permit shall
			 authorize activities to remediate historic mine residue at the inactive or
			 abandoned mine site or to mitigate the impacts of the historic mine residue
			 outside of the mine site; and
				(5)the person
			 obtaining the permit shall be a Good Samaritan.
				(d)Other
			 activitiesAny activities not described in the permit application
			 and those activities not directly relating to the remediation of historic mine
			 residue at or from the site shall not be authorized under a permit under this
			 section. No new mining shall be authorized under this section.
			(e)State or tribal
			 remediation program
				(1)In
			 generalBefore a permit may be issued by a State or Indian tribe
			 to carry out a project under this Act, the State or Indian tribe shall have in
			 effect a voluntary Good Samaritan permit program approved by the Administrator.
			 The Governor of any State or the head of an Indian tribe’s governing body may
			 submit to the Administrator an application to administer a Good Samaritan
			 permit program for activities within its jurisdiction at any time. An
			 application under this section shall include a full and complete description of
			 the permit program it proposes to administer under State or tribal law. The
			 application must also include a statement from the State attorney general or,
			 for an Indian tribe, the equivalent official authorized to represent the tribe
			 in court pertaining to the Good Samaritan permit program application that the
			 laws of the State or Indian tribe provide adequate authority to carry out the
			 described program. The Administrator shall approve such application within 120
			 days unless he or she determines that the requirements for a Good Samaritan
			 permit program are not met.
				(2)RequirementsTo
			 meet the requirements of this subsection, under the State or tribal Good
			 Samaritan permit program, a State (or Indian tribe) shall—
					(A)agree to
			 participate in each project for which a State (or tribal) permit for
			 remediation in the State or relevant area of Indian country is issued under
			 this section;
					(B)designate a lead
			 State (or tribal) agency that is responsible for carrying out permitting
			 responsibilities of the State (or Indian tribe) under this section;
					(C)provide an
			 opportunity for judicial review in State Court (or the body that exercises
			 judicial functions of an Indian tribe) of the final approval or denial of
			 permits by the State (or Indian tribe) that is sufficient to provide for,
			 encourage, and assist public participation in the permitting process;
			 and
					(D)possess legal
			 authority to implement a Good Samaritan permit program with program elements
			 consistent with those described in this Act, including State (or tribal)
			 enforcement authorities analogous to those in subsection (p). A State’s (or
			 Indian tribe’s) Good Samaritan permit program shall be administered in
			 conformance with the requirements and procedures in this Act, including any
			 regulations promulgated under subsection (t), except that a State (or Indian
			 tribe) is not precluded from omitting or modifying any program element to
			 impose more stringent requirements.
					(f)Application for a
			 permitTo obtain a permit to carry out a project to remediate an
			 inactive or abandoned mine site under this section, an applicant shall submit
			 to the Permitting Authority an application, signed by the applicant, that
			 provides—
				(1)a
			 description of the project site (including the boundaries of the project site
			 and degraded waters);
				(2)an identification
			 of—
					(A)any current owner
			 or operator of the mine site;
					(B)any person with a
			 legal right to exclude other persons from the mine site or affect activities on
			 the mine site, with a description of those legal rights; and
					(C)for sites on
			 federally managed lands, the Federal land management agency;
					(3)evidence
			 satisfactory to the Permitting Authority that the applicant has acquired or is
			 contractually authorized to acquire all legal rights necessary to enter the
			 mine site and to perform the remediation described in the application;
				(4)evidence
			 satisfactory to the Permitting Authority that it will have access to the mine
			 site to oversee the remediation;
				(5)a
			 description, based on the conduct of an inquiry that is reasonable under the
			 circumstances, of—
					(A)all persons that
			 may be legally responsible for the remediation of the mine site; and
					(B)any relationship
			 between those persons and the applicant;
					(6)a
			 certification that—
					(A)the applicant
			 knows of no other person that (as of the date of submission of the application)
			 is potentially legally responsible for the remediation of the mine site
			 (excluding the owner of the mine site who did not cause or contribute to the
			 historic mine residue); and
					(B)the applicant meets
			 the definition of a Good Samaritan under this Act;
					(7)a
			 description of any contractual ties or other legal relationship between the
			 applicant and all persons with responsibility for compliance with any
			 environmental laws at the mine and all sources of revenues for the proposed
			 remediation;
				(8)a
			 description of the historic mine residue to be remediated;
				(9)a
			 general description of the baseline conditions (meaning conditions as of the
			 date of submission of the application) of the environment affected by the
			 historic mine residue to be remediated, including, if available, any sampling
			 data or information regarding the extent of contamination;
				(10)a description
			 of—
					(A)the nature and
			 scope of the proposed remediation, including any proposed recycling or
			 incidental reprocessing of historic mine residue at the site and how it relates
			 to the remediation;
					(B)engineering plans
			 for the project; and
					(C)the remediation
			 alternatives, if any, considered in developing the proposed remediation
			 plan;
					(11)a
			 description of the manner in which the remediation will mitigate the drainage
			 from the mine site to improve water quality;
				(12)a
			 schedule for the work to be carried out under the project, including an end
			 date by which the applicant plans to complete the work;
				(13)a
			 budget for the work to be carried out under the project;
				(14)evidence
			 satisfactory to the Permitting Authority that the permittee has sufficient
			 financial resources to ensure that the permitted work, including any operation
			 and maintenance, if any, will be completed;
				(15)a description of
			 a monitoring program following remediation, if any, that will be implemented to
			 evaluate the effects of the remediation on the environment;
				(16)a plan for the
			 operation and maintenance, if any, of any remediation;
				(17)a description of
			 how any hazardous waste listed or identified under the Solid Waste Disposal Act
			 (42 U.S.C. 6901 et seq.) at the site will be disposed of;
				(18)a description of
			 institutional controls, if any, that will be instituted for the site;
				(19)a description of
			 the capacity (including technical and administrative) of the permittee to carry
			 out the terms of the permit and the remediation plan;
				(20)a description of
			 the history of environmental compliance of the permittee, including any
			 noncompliance for a period of time not less than 5 years prior to the
			 application; and
				(21)an identification
			 of any cooperating persons and description of activities by such
			 persons.
				(g)Permit
			 issuance
				(1)In
			 generalThe Permitting Authority may issue a permit under this
			 section to carry out a project for the remediation of an inactive or abandoned
			 mine site eligible for a permit under this Act in a State or area of Indian
			 country only if—
					(A)the Permitting
			 Authority determines that—
						(i)the
			 project will result in improvement to the environment, including water quality,
			 in the area of, or downstream from, the mine site;
						(ii)the
			 permit applicant will minimize any short-term environmental impacts from the
			 remediation, to the maximum extent practicable;
						(iii)the permit
			 applicant has provided adequate evidence of financial resources that will allow
			 the applicant to complete the permitted work; and
						(iv)the
			 project meets the requirements of this section; and
						(B)any Federal, State,
			 and tribal land management agency with jurisdiction over inactive or abandoned
			 mine sites to be subject to the proposed permit or public trustee for natural
			 resources affected by historic mine residue associated with such mine site does
			 not object to the issuance of the permit.
					(2)Construction of
			 the national environmental policy Act of 1969No action of the
			 Administrator taken pursuant to this section shall be required to comply with
			 section 102 of the National Environmental Policy Act (42 U.S.C. 4332).
				(3)Deadline
					(A)In
			 generalThe Permitting Authority shall issue or deny a permit for
			 the remediation of a mine site not later than—
						(i)the
			 date that is 180 days after the date of receipt by the Permitting Authority of
			 an application for the permit that, as determined by the Permitting Authority,
			 is complete; or
						(ii)such later date
			 as may be determined by the Permitting Authority with the agreement of the
			 applicant.
						(B)Constructive
			 denialIf the Permitting Authority fails to issue or deny the
			 permit in accordance with subparagraph (A), the application shall be considered
			 to be denied by the Permitting Authority.
					(h)Effect of a
			 permit
				(1)In
			 generalA permit issued under this section to carry out a project
			 for the remediation of an inactive or abandoned mine site—
					(A)authorizes the
			 permittee to carry out the activities described in the permit;
					(B)authorizes
			 enforcement under this section;
					(C)provides that the
			 permittee (and any cooperating persons), in carrying out the activities
			 undertaken pursuant to the permit, shall be deemed in compliance with
			 environmental laws, and shall not be liable under such laws for the activities
			 undertaken pursuant to the permit, subject to the exception of the emergency
			 authorities outlined in subsection (r)(1); and
					(D)precludes
			 imposition of any costs or damages under environmental laws on the permittee
			 (and any cooperating persons) related in any way to the activities undertaken
			 pursuant to the permit, except where the permittee’s (and any cooperating
			 person’s) actions exacerbate the pollution from historic residue as a result of
			 gross negligence or intentional misconduct. For the purpose of this subsection,
			 reckless, willful, or wanton conduct shall constitute gross negligence.
					(2)Limitation of
			 liabilityThe liability protection afforded under this
			 subsection—
					(A)shall apply only to
			 activities undertaken pursuant to a permit issued under this Act; and
					(B)shall be null and
			 void ab initio and without effect if information supplied to the Permitting
			 Authority is subsequently determined to contain a dishonest, fraudulent, or
			 materially misleading statement or omission.
					(3)ComplianceA
			 permittee shall comply with the terms and conditions of a permit issued under
			 this section.
				(i)Permit
			 conditions
				(1)In
			 generalA permit issued under this section shall contain—
					(A)a description of
			 the engineering and other work that is authorized under the permit;
					(B)a provision that
			 states that the permittee is responsible for securing, for all activities
			 authorized under the permit, all authorizations, licenses, and permits that are
			 required under applicable law (excluding environmental laws);
					(C)the duration of
			 the permit and procedures for reissuing and renewing the permit;
					(D)a schedule for the
			 work to be carried out under the project, including an end date by which the
			 applicant plans to complete the work;
					(E)a right of entry
			 to the premises for the Permitting Authority to inspect and collect such
			 information as reasonably necessary to carry out the purposes of this
			 Act;
					(F)a requirement for
			 permittee to establish and maintain records, conduct monitoring (if the
			 Permitting Authority determines that any such monitoring is appropriate), and
			 provide such other information as may be reasonably necessary to ensure the
			 project will result in improvement to the environment including water
			 quality;
					(G)a description of
			 the engineering and other work to be performed by each cooperating person, if
			 any; and
					(H)any other terms
			 and conditions that are determined to be appropriate by the Permitting
			 Authority.
					(2)Investigative
			 sampling
					(A)In
			 generalA permit may identify an appropriate program of
			 investigative sampling to be completed prior to remediation, as determined by
			 the Permitting Authority upon application.
					(B)Option to
			 decline remediationIn the event that investigative sampling is
			 authorized, the permit may allow the permittee to decline to undertake
			 remediation based upon sampling results.
					(C)Permit
			 modificationBased upon sampling results, a permittee may apply
			 for a permit modification using the permit procedures in this Act.
					(3)TimingWork
			 authorized under a permit shall—
					(A)commence not later
			 than the date that is 1 year after the date of issuance of the permit;
			 and
					(B)continue until
			 completed, with temporary suspensions permitted during adverse weather or other
			 circumstances approved by the Permitting Authority.
					(4)Signature by
			 permitteeThe signature of the permittee on the permit shall be
			 considered to be an acknowledgment by the permittee that the permittee accepts
			 the terms and conditions of the permit.
				(5)Transfer of
			 permitsA permit may be transferred to another person only
			 if—
					(A)the Permitting
			 Authority determines that the transferee will satisfy all of the requirements
			 of the permit;
					(B)the transferee
			 meets all of the requirements of this Act;
					(C)the transferee
			 signs and accepts all of the requirements of the permit;
					(D)the Permitting
			 Authority includes in the transferred permit any additional or modified
			 conditions determined to be appropriate by the Permitting Authority to meet the
			 goals of this section; and
					(E)the Federal,
			 State, or tribal land management agency with jurisdiction over the inactive or
			 abandoned mine site to be subject to the permit or public trustee for natural
			 resources affected by historic mine residue associated with such mine site does
			 not object to the transfer.
					(6)Modification or
			 termination of permit
					(A)In
			 generalThe authority to carry out work under a permit issued
			 under this section shall terminate if the work does not commence by the date
			 that is 1 year after the date of issuance of the permit or if the work is
			 discontinued or is not completed by the end date specified in the permit or any
			 other grounds identified by the Permitting Authority, unless the Permitting
			 Authority has allowed an extension through modification, reissuance, or renewal
			 of the permit.
					(B)Modification,
			 reissuance, or termination of permitThe Permitting Authority may
			 modify, reissue, or terminate a permit for cause, including misrepresentation
			 or a violation of a permit. Permit modification or reissuance shall be in
			 accordance with the procedures specified in this Act for permit issuance unless
			 otherwise specified in regulations promulgated by the Administrator.
					(j)Role of the
			 permitting authorityIn carrying out this section, the Permitting
			 Authority shall—
				(1)consult with
			 prospective applicants;
				(2)accept permit
			 applications under this section;
				(3)convene,
			 coordinate, and lead the application review process;
				(4)maintain all
			 records relating to the permit and the permit process;
				(5)provide an
			 opportunity for cooperating persons and the public to participate in the permit
			 process;
				(6)issue permits
			 under this section, when appropriate;
				(7)enforce and
			 otherwise carry out this section; and
				(8)consult with the
			 Federal land management agency and any public trustee for natural resources
			 prior to issuance of the permit for sites on federally managed lands.
				(k)State, local and
			 tribal communitiesIf the Permitting Authority receives an
			 application for the remediation of a mine site under this section, the
			 Permitting Authority shall, as soon as practicable, provide notice of the
			 application to—
				(1)any lead State or
			 tribal agency designated under subsection (e)(2)(B) when the Administrator is
			 the Permitting Authority;
				(2)each local
			 government located within a radius of 20 miles of the project site; and
				(3)each Federal,
			 State, and tribal agency that the Permitting Authority determines may have an
			 interest in the application.
				Such notice
			 shall include a copy of the application.(l)Public notice of
			 receipt of applications
				(1)Upon receipt of a
			 complete application for the remediation of an inactive or abandoned mine site
			 under this Act, the Permitting Authority shall, not later than 30 days after
			 receipt of an application, provide to the public a notice that includes the
			 application and describes—
					(A)the location of
			 the mine site;
					(B)the scope and
			 nature of the proposed remediation; and
					(C)the name of the
			 Good Samaritan applying for a permit to carry out the proposed
			 remediation.
					(2)Hearing
					(A)In
			 generalPrior to permit issuance, the Permitting Authority shall
			 hold a public hearing in the vicinity of the mine site to be remediated. The
			 Permitting Authority shall provide the public with notice of the hearing,
			 accompanied by a draft permit, at least 30 days in advance of the
			 hearing.
					(B)CommentsThe
			 Permitting Authority shall provide the applicant and the public with the
			 opportunity to comment on the draft permit at the public hearing, and provide
			 the public with the opportunity to submit written comments to the Permitting
			 Authority for 30 days following the hearing.
					(m)Monitoring
				(1)In
			 generalThe permittee shall take such actions as the Permitting
			 Authority determines are necessary to ensure, where appropriate, baseline,
			 remedial alternative, and post-remediation monitoring of the
			 environment.
				(2)AdministrationWhen
			 selecting the type and frequency of the monitoring requirements to be included
			 in a permit, if any, the Permitting Authority shall—
					(A)balance the
			 utility of monitored information against the cost of the monitoring, based on
			 the circumstances relating to the remediation; and
					(B)take into account
			 the scope of the project.
					(n)Information
			 collectionWhenever appropriate to determine compliance with this
			 Act, the Permitting Authority shall—
				(1)have right of
			 entry to the premises to inspect and collect such information as reasonably
			 necessary to determine compliance; and
				(2)require the
			 permittee to establish and maintain records, conduct monitoring, if the
			 Permitting Authority determines that any monitoring is appropriate, and provide
			 and produce such other information as may be reasonably necessary to ensure the
			 project will result in improvement to the environment.
				(o)Cooperative
			 activitiesThe Permitting Authority may approve in a permit the
			 conduct of monitoring or other remediation activities by cooperating persons
			 if, as determined by the Permitting Authority, the cooperative arrangement will
			 effectively accomplish the purposes of this Act.
			(p)Enforcement
				(1)Administrative
			 ordersThe Administrator is authorized to enforce any violation
			 of this Act, including any condition or limitation of a permit issued under
			 this Act, with respect to any person by issuing an order to comply with such
			 condition or limitation.
				(2)Civil actions
			 and injunctions
					(A)In
			 generalThe Administrator is authorized to commence a civil
			 action for appropriate relief, including a permanent or temporary injunction,
			 for any violation of this Act, including any condition or limitation of a
			 permit issued under this Act, for which he is authorized to issue a compliance
			 order under this section. Any action under this subsection may be brought in
			 the district court of the United States for the district in which the defendant
			 is located or resides or is doing business, and such court shall have
			 jurisdiction to restrain such violation and to require compliance. Notice of
			 the commencement of such action shall be given immediately to the appropriate
			 State or Indian tribe.
					(B)Minimum
			 requirementIn the event of a permit violation, and absent
			 extraordinary circumstances, the court shall, at a minimum, require—
						(i)the
			 permittee to repair the damage to any part of the environment that is caused by
			 an action of the permittee in violation of the permit to the extent
			 practicable; and
						(ii)the
			 environment to be restored to the condition of the environment prior to the
			 action of the permittee in violation of the permit to the extent
			 practicable.
						(3)Civil
			 penaltyAny person who violates this Act shall be subject to a
			 civil penalty of up to $5,000 for each day of the violation (except in cases of
			 willful or wanton conduct, which shall be $32,500 per day per
			 violation).
				(q)Judicial
			 reviewReview of the Administrator’s action in issuing or denying
			 any permit under this Act may be had by any interested person in the Circuit
			 Court of Appeals of the United States for the Federal judicial district in
			 which such person resides or transacts business which is directly affected by
			 such action upon application by such person. Any such application shall be made
			 within 120 days from the date of such issuance or denial, or after such date
			 only if such application is based solely on grounds which arose after such
			 120th day.
			(r)Savings
			 provisions
				(1)Emergency
			 authorityNothing in this section affects the authority of a
			 Federal, State, tribal, or local agency to carry out any emergency authority,
			 including an emergency authority under the environmental laws.
				(2)LiabilityExcept
			 to the extent that a permit provides protection under environmental laws,
			 nothing in this section or a permit issued under this section limits the
			 liability of any person (including a permittee) under any other provision of
			 law.
				(3)State and tribal
			 reclamation programsNo State, Indian tribe, or other Good
			 Samaritan shall be required to obtain a permit pursuant to this Act to
			 remediate an abandoned or inactive mine site when conducting reclamation work
			 under a State or tribal abandoned mine reclamation plan approved under title IV
			 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et
			 seq.). The liability protection provided under subparagraphs (C) and (D) of
			 subsection (h)(1) shall apply to any persons conducting remediation of an
			 inactive and abandoned mine site pursuant to an approved State or tribal
			 abandoned mine reclamation plan approved under title IV of the Surface Mining
			 Control and Reclamation Act of 1977 (30 U.S.C. 1231 et seq.).
				(s)Grants
			 eligibilityRemediation projects conducted pursuant to this
			 section are eligible for funding pursuant to section 319 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1329).
			(t)RegulationsThe
			 Administrator may promulgate such regulations as are necessary to carry out
			 this Act.
			(u)Transfer of
			 permitting authorityNot later than 120 days after the date on
			 which a State or Indian tribe has submitted an application to administer a Good
			 Samaritan permit program, the Administrator shall suspend the issuance of
			 permits under this Act for remediation activities in that State or relevant
			 area of Indian country unless the Administrator determines that the State’s or
			 Indian tribe’s Good Samaritan permit program does not satisfy the requirements
			 of this Act. The date upon which the Environmental Protection Agency will
			 suspend permitting activity under this subsection may be extended by mutual
			 agreement of the State or Indian tribe and the Administrator.
			(v)Notification of
			 administrator
				(1)In
			 generalEach State or Indian tribe authorized to administer a
			 Good Samaritan permit program shall transmit to the Administrator a copy of
			 each permit application received by such State or tribe and provide notice to
			 the Administrator of every action relating to the consideration of such permit
			 application, including each permit proposed to be issued by such State or
			 Indian tribe.
				(2)Objection to
			 issuanceNo permit shall issue if the Administrator, within 90
			 days of the date of transmittal of the proposed permit notification, objects in
			 writing to the issuance of such permit as being outside the requirements of
			 this Act. Whenever the Administrator objects to the issuance of a permit under
			 this paragraph, such written objection shall contain a statement of the reasons
			 for such objection.
				(3)WaiverThe
			 Administrator may, as to any permit application, waive paragraph (2) of this
			 subsection.
				(4)Issuance or
			 denial of permitsIn any case where the Administrator, pursuant
			 to paragraph (2) of this subsection, objects to the issuance of a permit, on
			 request of the State or Indian tribe, a public hearing shall be held by the
			 Administrator on such objection. If the State or Indian tribe does not resubmit
			 such permit revised to meet such objections within 30 days after completion of
			 the hearing, or, if no hearing is requested within 90 days after the date of
			 such objection, the Administrator may issue or deny the permit in accordance
			 with the requirements of this Act.
				(w)Withdrawal of
			 approval of State or tribal program and return of state or tribal program to
			 administrator
				(1)In
			 generalAny State or tribal Good Samaritan permit program
			 approved under this Act shall at all times be administered in accordance with
			 this Act.
				(2)Notification and
			 withdrawalWhenever the Administrator determines after public
			 hearing that a State or Indian tribe is not administering a program approved
			 under this Act in accordance with this Act, the Administrator shall so notify
			 the State or Indian tribe and, if appropriate corrective action is not taken
			 within a reasonable time, not to exceed 90 days, the Administrator shall
			 withdraw approval of such program. The Administrator shall not withdraw
			 approval of any such program unless the Administrator shall first have notified
			 the State or Indian tribe, and made public, in writing, the reasons for such
			 withdrawal.
				(x)Federal land
			 management agenciesA Federal land management agency that
			 provides authorization for, or participates in, a project authorized pursuant
			 to this Act shall not be liable under environmental laws for the conduct or
			 actions of a Good Samaritan (or any cooperating person).
			(y)SeverabilityIf
			 any provision of this Act, or the application of any provision of this Act to
			 any person or circumstance, is held invalid, the application of such provision
			 to other persons or circumstances, and the remainder of this Act, shall not be
			 affected thereby.
			
